Exhibit 10.32

 

LOGO [g17336ex10-32_logo1.jpg]    LOGO [g17336ex10-32_logo2.jpg]

EXECUTION VERSION

Strategic Advisory Agreement

This Strategic Advisory Agreement (this “Agreement”) is entered into and made
effective as of March 2, 2010 (the “Effective Date”), by and between GEOSPATIAL
HOLDINGS, INC. (“CLIENT”), PACE GLOBAL ENERGY SERVICES, LLC (“PACE”) and RIDGE
GLOBAL LLC (“RIDGE GLOBAL”). CLIENT, PACE and RIDGE GLOBAL are sometimes
hereinafter referred to as, individually, “Party” and, collectively, “Parties.”
PACE and RIDGE GLOBAL are sometimes hereinafter referred to individually as a
“SERVICE PROVIDER” and collectively as the “SERVICE PROVIDERS.”

Notice Addresses

On behalf of CLIENT:

GEOSPATIAL HOLDINGS, INC.

229 Howes Run Road

Sarver, Pennsylvania 16055

Attn: Mark A. Smith

On behalf of PACE:

PACE GLOBAL ENERGY SERVICES, LLC

4401 Fair Lakes Court, Suite 400

Fairfax, Virginia 22033

Attn : Timothy F. Sutherland

On behalf of RIDGE GLOBAL:

RIDGE GLOBAL LLC

1101 16th St., NW, Suite 308

Washington, District of Columbia 20036

Attn : Thomas Ridge

WITNESSETH:

WHEREAS, CLIENT desires strategic advisory and other support services from the
SERVICE PROVIDERS (the “Project”);

WHEREAS, PACE is an energy consulting and management firm with expertise related
to the financing, production, purchase, sale, transportation, storage and
consumption of energy, as well as energy risk management and energy applied
technology;

WHEREAS, RIDGE is a security consulting company with extensive experience in the
field of total security management, physical risk management, global trade
security, event security, cyber-security, crisis management and communications,
and campus security; and

WHEREAS, the SERVICE PROVIDERS are committed to applying their collective
expertise for the economic benefit of CLIENT.

NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, agree as follows:

 

1. SERVICES

 

A. The SERVICE PROVIDERS shall provide CLIENT with strategic advisory and other
support services only to the extent, and pursuant to, the express requests and
instructions of CLIENT which requests shall include, without limitation, those
strategic advisory services described in Section 1.B. of this Agreement.

 

B. Services provided shall consist of strategic advisory services relating to
the development, in collaboration with CLIENT’s Chief Executive Officer, Mark
Smith, of a business plan containing the following operational and financial
components:

 

  (i) The financial component of the business plan will include the assessment
of various capital formation options under different scenarios as well as
consider different forms of capital structures from various investors including
strategic partners, capital partners and/or working capital partners.

 

  (ii) The strategic component of the business plan will evaluate different
strategies to leverage the CLIENT’s first mover advantage in the market.

 

  (iii) The operating component of the business plan will consider the tactical
steps required to embrace growth and to ensure the necessary work is organized
and executed.

 

  (iv) The business plan will also include an evaluation of exit strategies,
each of which will strike a balance between maximizing valuation and mitigating
risk.

 

 

Proprietary & Confidential

1



--------------------------------------------------------------------------------

LOGO [g17336ex10-32_logo1.jpg]   LOGO [g17336ex10-32_logo2.jpg]

EXECUTION VERSION

 

In order to best facilitate the SERVICE PROVIDERS’ development of a business
plan for CLIENT in connection with the Project, the CLIENT shall establish a
Management Advisory Committee which shall be co-chaired by one
(1) representative from each of PACE and RIDGE GLOBAL.

Further, CLIENT shall appoint Timothy F. Sutherland of PACE and Thomas Ridge of
RIDGE GLOBAL to serve on CLIENT’s Board of Directors. CLIENT represents and
warrants to the SERVICE PROVIDERS that CLIENT’s formation documents allow for
both Mr. Sutherland and Mr. Ridge to be appointed and, subject to CLIENT’s
formation documents, serve on CLIENT’s Board of Directors and that CLIENT will
achieve such appointments promptly after the Effective Date but in no event
later than April 1, 2010.

 

C. The Service Providers shall use commercially reasonable efforts to assist
CLIENT and CLIENT’s placement agent to raise capital and/or locate financing
sources for CLIENT through the provision of background support services as
required by CLIENT. Such efforts include, but are not limited to, assisting
CLIENT and CLIENT’S placement agent with an initial capital raise of at least $5
million in debt or equity for CLIENT’s short term working capital needs
including, without limitation, equipment purchases (the “Short Term Financing”)
and an aggregate raise, including funds from the Short Term Financing, of at
least $10 million in equity (the “Capital Raise”).

 

D. In addition to those services described in Sections 1.B and 1.C, SERVICE
PROVIDERS shall provide services to assist CLIENT with CLIENT’s business
development activities, which services shall include, but not be limited to,
introductions, strategy implementation, and related business development
assistance in the energy, municipal, state and federal sectors of the global
infrastructure development industry.

 

E. The SERVICE PROVIDERS shall provide CLIENT with additional services beyond
that provided in Sections 1.B, 1.C and 1.D hereof only at the further direction
of CLIENT. In the event CLIENT wishes to engage the SERVICE PROVIDERS for an
expanded scope of services that include services for which it would be necessary
or prudent to engage a broker-dealer, PACE shall arrange, subject to CLIENT’S
consent, to have such activities contracted separately with and performed by
Pace Financial Services, LLC, PACE’s affiliated broker-dealer registered with
the Financial Industry Regulatory Authority, Inc.

 

F. Except with respect to (i) the initial disclosure of this Agreement or the
board appointments contemplated by this Agreement by CLIENT as required by the
Securities Act of 1933 (the “Securities Act”) or the Securities and Exchange Act
of 1934 (the “Exchange Act”) or the rules and regulations promulgated under the
Securities Act or the Exchange Act; (ii) the inclusion of such disclosure in
materially unaltered form in any subsequent disclosure required to be made by
CLIENT under the Securities Act or the Exchange Act or the rules promulgated
thereunder; or (iii) any subsequent public disclosure by CLIENT of Mr. Ridge and
Mr. Sutherland as members of the Board of Directors of CLIENT (provided that
Mr. Ridge and Mr. Sutherland are serving as directors), CLIENT and its advisors
shall not use any work product of the SERVICE PROVIDERS or refer to the SERVICE
PROVIDERS in any Section 144A Offering Circular or Memorandum, Form 1
Registration Statement, bank syndication memorandum, private placement
memorandum or other similar offering circular, memorandum or statement or
securities filing, whether in preliminary or final form, unless and until
(i) the SERVICE PROVIDERS and CLIENT have agreed in writing to the language of
an indemnity to be provided to the SERVICE PROVIDERS and the identity of the
creditworthy entity that will provide the indemnity to the SERVICE PROVIDERS,
(ii) the SERVICE PROVIDERS have consented to the references to the SERVICE
PROVIDERS and their work product in any such circular, memorandum, statement or
securities filing prior to its being published, (iii) the SERVICE PROVIDERS have
received from CLIENT a Verification of Data Letter, the form and content of
which to be reasonably acceptable to the SERVICE PROVIDERS, and (iv) the SERVICE
PROVIDERS and third party consultants or agents of CLIENT have both given and
received consent in writing from each other to the references to, and
characterizations of, each other and each other’s work product made by any such
party in their reports prepared for CLIENT with regard to the project. The
SERVICE PROVIDERS shall have the right to review the applicable draft
Section 144A Offering Circular or Memorandum, Form 1 Registration Statement,
bank syndication memorandum, private placement memorandum or other similar
offering circular, memorandum or statement or securities filing prior to giving
such consent. Should either (y) the relevant project not be financed within
sixty (60) days after the date of the SERVICE PROVIDERS’ work product or (z) a
material change occur after the date of the SERVICE PROVIDERS’ work product
prior to financing of the project, the SERVICE PROVIDERS reserve the right to
revise any or their entire work product prior to providing such consent.

 

 

Proprietary & Confidential

2



--------------------------------------------------------------------------------

LOGO [g17336ex10-32_logo1.jpg]   LOGO [g17336ex10-32_logo2.jpg]

EXECUTION VERSION

 

2. COMPENSATION

 

A. For the strategic advisory and other support services to be performed
pursuant to Sections 1.B, 1.C and 1.D hereof, CLIENT shall compensate the
SERVICE PROVIDERS as follows:

 

  (i) Upon the signing of this Agreement, CLIENT and RIDGE GLOBAL shall enter
into a warrant agreement, attached hereto as Exhibit A, pursuant to which CLIENT
shall grant to RIDGE GLOBAL a warrant to purchase Two Million Four Hundred
Thousand (2,400,000) shares of common stock of CLIENT at a purchase price per
share of one dollar ($1.00). This warrant shall expire on March 2, 2012.

 

  (ii) Upon the signing of this Agreement, CLIENT and PACE shall enter into a
warrant agreement, attached hereto as Exhibit B, pursuant to which CLIENT shall
grant to PACE a warrant to purchase One Million Six Hundred Thousand
(1,600,000) shares of common stock of CLIENT at a purchase price per share of
one dollar ($1.00). This warrant shall expire on March 2, 2012.

 

  (iii) CLIENT shall be charged a monthly retainer fee. During the Initial Term
and any automatic extension thereof pursuant to Section 3, the amount of the
monthly retainer fee shall be forty thousand dollars ($40,000.00). The SERVICE
PROVIDERS shall accrue such monthly retainer fees, and such amounts shall not be
due, until the closing of the Capital Raise. After the closing of the Capital
Raise, the monthly retainer fee shall be due upon receipt of monthly invoices
pursuant to the provisions of Section 4.B hereof.

 

B. All travel-related expenses of the SERVICE PROVIDERS shall be reasonable,
billed at cost and subject to audit and appropriate documentation.

 

3. TERM OF AGREEMENT

This Agreement shall commence on the Effective Date and continue for an initial
term of two (2) years (the “Initial Term”); provided, however, that if the Short
Term Financing does not occur within twelve (12) months after the Effective
Date, any Party may terminate this Agreement unilaterally prior to the
expiration of the Initial Term immediately upon delivery of written notice of
such termination to all other Parties. Upon the expiration of the Initial Term,
this Agreement shall automatically be renewed month to month thereafter. After
the Initial Term, any Party may terminate this Agreement unilaterally
immediately upon delivery of written notice of such termination to all other
Parties for any reason. CLIENT shall pay the SERVICE PROVIDERS for all charges
then-due and reimburse the SERVICE PROVIDERS for all expenses incurred up to the
effective date of any termination pursuant to this Section. In the event any
charges due at termination are contingent upon the occurrence of a Capital
Raise, CLIENT shall pay the SERVICE PROVIDERS such charges simultaneously with
such Capital Raise provided such Capital Raise occurs within two (2) years after
this Agreement’s termination.

 

4. GENERAL TERMS

 

A. Changes

No waiver, alteration, or modification of any of the provisions hereof shall be
binding unless in writing and signed by officers of all Parties.

 

B. Payment for Services Rendered

The SERVICE PROVIDERS shall invoice CLIENT monthly. The invoiced amounts are due
within thirty (30) days of receipt of the invoice by CLIENT unless the relevant
charges are due upon the closing of the Capital Raise, in which event such
charges are due simultaneously upon the closing of such Capital Raise. In the
event that payment of amounts due is not received within the applicable due date
set forth in the preceding sentence, interest on the overdue payment shall
accrue at the rate of one and one-half percent (1.5%) per month until the date
payment is received by the SERVICE PROVIDERS. In the event any amount is not
paid by CLIENT within forty-five (45) days after its due date, the SERVICE
PROVIDERS may (reserving cumulatively all other remedies and rights under this
Agreement and otherwise available at law and equity) at their sole option and
discretion, and without prior notice to CLIENT, terminate this Agreement and
CLIENT’s access to and use of the SERVICE PROVIDERS’ provided information or
systems.

 

C. Assignment

This Agreement may not be assigned by any Party hereto without all other
Parties’ prior written consent. CLIENT’s assignment of this Agreement to another
party shall not waive CLIENT’s obligations hereunder.

 

 

Proprietary & Confidential

3



--------------------------------------------------------------------------------

LOGO [g17336ex10-32_logo1.jpg]   LOGO [g17336ex10-32_logo2.jpg]

EXECUTION VERSION

 

D. Agency

The Parties shall be independent contractors and are not entering into an
employee/employer relationship. The SERVICE PROVIDERS shall not bind or obligate
CLIENT without CLIENT’s express prior written approval.

 

E. Consulting Scope

CLIENT acknowledges that the SERVICE PROVIDERS are performing services as
strategic advisors and are not providing legal advice to CLIENT. The SERVICE
PROVIDERS agree, upon request by CLIENT, to recommend counsel and shall
efficiently coordinate their work with any legal services provided by a third
party.

 

F. Compliance

The SERVICE PROVIDERS shall comply with all applicable federal, state, and local
laws.

 

G. Limitation on Liability

The SERVICE PROVIDERS shall fulfill their obligations to CLIENT hereunder, but
the SERVICE PROVIDERS shall not be liable to CLIENT under this Agreement except
to the extent any losses, claims, damages or liabilities are caused CLIENT by
the gross negligence or willful misconduct of the SERVICE PROVIDERS. No Party
shall be liable to any other Party for any consequential, special, incidental,
multiple, exemplary or punitive damages for performance or non-performance under
this Agreement or for any actions undertaken in connection with or related to
this Agreement, including, without limitation, damage claims based on causes of
action for breach of contract, tort or any other theory of recovery. For the
avoidance of doubt, nor shall any Party be liable to any other Party for any
claim of lost profits, whether such claim of lost profits is categorized under
this Agreement as indirect, direct or consequential damages or under any
alternative theory of recovery. Notwithstanding the foregoing, the SERVICE
PROVIDERS’ aggregate liability hereunder shall not exceed the amount collected
by the SERVICE PROVIDERS from CLIENT for services rendered under this Agreement.

 

H. Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York without regards to the principles of conflicts of laws
thereof other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law.

 

I. Attorneys’ Fee

Should any Party prevail by a final unappealable judgment in any judicial or
arbitral action to enforce any right under this Agreement, the non-prevailing
Parties shall be liable to the prevailing Party for the prevailing Party’s
reasonable attorneys’ fees.

 

J. Multiple Counterparts

This Agreement may be executed in multiple counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute
one and the same agreement.

 

K. Severability

If any portion of this Agreement will for any reason be held or adjudged to be
invalid or illegal or unenforceable by any court of competent jurisdiction, such
portion so adjudged will be deemed separate, distinct and independent and the
remainder of this Agreement will be and remain in full force and effect and will
not be invalidated or rendered illegal or unenforceable or otherwise affected by
such holding or adjudication.

 

L. No Further Obligation

Nothing contained in this Agreement shall obligate the Parties to enter into any
other agreement or endeavor related to the Project.

 

M. Survival of Provisions

All provisions of this Agreement, which are expressly or by implication to come
into or continue in force and effect after the expiration or termination of this
Agreement, shall remain in effect and be enforceable following such expiration
or termination.

[Signatures follow on next page.]

 

 

Proprietary & Confidential

4



--------------------------------------------------------------------------------

LOGO [g17336ex10-32_logo1.jpg]   LOGO [g17336ex10-32_logo2.jpg]

EXECUTION VERSION

 

IN WITNESS WHEREOF, the Parties have expressed their mutual agreement to the
foregoing, evidenced by the following duly authorized signatures.

 

GEOSPATIAL HOLDINGS, INC. By:  

 

Name:  

 

Title:  

 

Date:  

 

 

PACE GLOBAL ENERGY SERVICES, LLC     RIDGE GLOBAL LLC By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

Date:  

 

    Date:  

 

 

 

Proprietary & Confidential

5